

116 S5038 IS: Supportive Living Food Access Protection Act of 2020
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5038IN THE SENATE OF THE UNITED STATESDecember 16, 2020Ms. Duckworth (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to modify the definition of a household under the supplemental nutrition assistance program, and for other purposes.1.Short titleThis Act may be cited as the Supportive Living Food Access Protection Act of 2020.2.Definitions of food and householdSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—(1)in subsection (k)(3), by inserting residential care settings provided funds by the appropriate State agency under regulations issued under section 1915(c) of the Social Security Act (42 U.S.C. 1396n(c)), before public or private; and(2)in subsection (m)(5), by adding at the end the following:(F)(i)Individuals who are 60 years of age or over or who receive supplemental security income benefits or disability or blindness payments under title I, II, X, XIV, or XVI of the Social Security Act (42 U.S.C. 301 et seq.) who reside in a residential care setting provided funds by the appropriate State agency under regulations issued under section 1915(c) of the Social Security Act (42 U.S.C. 1396n(c)); and (ii)the spouses of those individuals if the spouse resides in a residential care setting described in clause (i)..3.Issuance and use of program benefitsSection 7(f)(2)(B)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(f)(2)(B)(ii)) is amended by inserting and residential care settings provided funds by the appropriate State agency under regulations issued under section 1915(c) of the Social Security Act (42 U.S.C. 1396n(c)) before the period at the end.4.Review of program operations(a)In generalSection 9(i)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2018(i)(2)) is amended by striking December 31, 2020 and inserting the date that is 1 year after the date of enactment of the Supportive Living Food Access Protection Act of 2020.(b)RegulationsThe Secretary shall promulgate any regulations necessary to carry out the amendment made by subsection (a) not later than 1 year after the date of enactment of this Act. 